DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-8 in the reply filed on 06/14/2022 is acknowledged.  The traversal is on the ground(s) that (1) a restriction is only proper if there is a serious burden placed on the examiner if restriction is not required, (2) when citing unity of invention the Examiner has the burden of explaining why each group lacks unity with each other group describe the special technical features, (3) the examiner has not provided any indication that the content of the claims was interpreted in light of the description, (4) there is a technical relationship between the groups that involves the same technical feature and the examiner has not considered the relationship of the inventions, (5) groups II and IV-X include all the limitations of claim 1.  This is not found persuasive because (1) unity of invention is determined by the examiner when the different claim groups have no single general inventive concept, and do not require undue search burden, nevertheless the examiner notes that the unelected claim groups would require an undue search burden because the claimed copper alloy can be made through different methods than disclosed in claim 9, can be used for different applications than claims 11-18, and the copper of claim 11 can have different structures than claim 1, see MPEP 1840 and 1893.03(d), (2) the examiner did explain why each group lacks unity of invention and why the shared technical features are not special technical features in view of prior art, (3) none of the independent claims used terms that required interpretation in view of the specification, (4) the examiner did explain why each group lacks unity of invention and why the shared technical features are not special technical features in view of prior art, (5) as discussed in the restriction requirement, and further discussed below, claim 1 is not patentable over Gama, and further as discussed below claim 1 is not patentable over Fujii modified by Sugimoto which further discloses an overlapping processing method for claim 9 and alloy composition for claims 9 and 11 meaning that they are not linked by a special technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/14/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 14 [0059, 0118, instant spec].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract should avoid phrases which can be implied, the abstract includes the recitation “and the like”.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 5 includes the recitation “a cross section is substantially circular or substantially polygonal”.  The term “substantially” in claim 5 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear to the examiner if the recitation “substantially circular or substantially polygonal” is meant to include any shape or if “substantially” does not include some shapes, for example it is unclear if an oval or a teardrop shape would be considered “substantially circular”.  The examiner interprets the claim to be met by any shape based on broadest reasonable interpretation absent a specific indication to the contrary, because any shape with three or more sides can be considered substantially polygonal, and an object with less sides such as a semi-circle, a circle, an oval, a teardrop, etc. can be considered as substantially circular.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gama et al. (Microstructure-Mechanical Property Relationship to Property Relationship to Copper Alloys with Shape Memory during Thermomechanical Treatments) herein Gama.
Regarding claim 1, Gama teaches a copper alloy material [page 77, Gama] wherein NiAl forms within the ß matrix [page 86, conclusion 6, Gama], the examiner notes that the instant application teaches that NiAl is a B2-type crystal structure precipitate in copper [0031, instant spec].
Regarding claim 3, Gama teaches the copper alloy has a shape memory effect [page 77, Gama], which the examiner submits meets the limitation of a shape-memory alloy characteristic.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 20160376688 A1) herein Fujii, in view of Sugimoto et al. (US 4,634,477 A) herein Sugimoto.
Regarding claim 1, Fujii discloses forming a copper based alloy comprising a ß phase [0014, Fujii] but does not specifically disclose a precipitation phase of a B2-type crystal structure dispersed in the ß phase, however the examiner submits that this feature would naturally flow from the processing of Fujii as will be discussed below.
The instant application produces the instantly claimed material through the processing shown below in Table 1 with an alloy comprising a composition shown below in Table 2.  Further shown below in Tables 1 and 2 is the processing method and alloy composition of Fujii.  
The examiner notes that Fujii does not specify a type of hot working [0021, Fujii] which the examiner submits can reasonably be interpreted to mean hot working with an ordinary method.  
The examiner notes that Fujii does not specify performing annealing of step 5, however the examiner further notes that the annealing of step 5 uses the same temperature range and duration as the annealing of step 4 of both the instant application and Fujii, Fujii further teaches performing steps 3-4 at least once [0022, Fujii] which the examiner submits meets step 5.
The examiner notes that Fujii does not provide a reason to limit the nickel range to 0.000-3.000 mass% and so it would be obvious to one of ordinary skill in the art to modify the nickel range of Fujii to be 2-6% in view of Sugimoto.  Sugimoto teaches a shape memory copper alloy [Column 1 lines 6-11, Sugimoto] wherein nickel is included in a range of 2-6 weight% for stabilizing the structure [Column 2 lines 54-59, Sugimoto].  It would have been obvious to one of ordinary skill in the art to modify the nickel content of Fujii to be 2-6 weight% in order to stabilize the structure of the shape memory alloy as taught by Sugimoto.  
Applicant discloses that using the disclosed production method and composition will achieve a multi-phase structure with an NiAl precipitation phase of the B2-type crystal structure is precipitated in matrix having an ordered L21-type crystal structure [0041, instant spec].  The examiner submits that a multi-phase structure with an NiAl precipitation phase of the B2-type crystal structure is precipitated in matrix having an ordered L21-type crystal structure would naturally flow from the alloy of Fujii modified by Sugimoto because Fujii modified by Sugimoto and the instant application disclose overlapping processing steps and alloy composition.  See MPEP 2145 and 2144.05(I).
Table 1

Instant application
Fujii
Step 1
Melt and cast with ordinary method [0085]
Melt and cast [0020]
Step 2
Hot work with any ordinary method [0086]
Hot work [0021]
Step 3
Anneal at 400-680°C for 1-120 minutes, preferably at 400-550°C [0087]
Intermediate anneal 400-680°C 1-120 minutes [0022], preferably at 400-550°C [0085]
Step 4
Work/roll/draw with working rate of 30% or more [0088]
Cold work with a working ratio of 30% or more [0022]
 
Can repeat steps 3-4 as many times as desired [0087-0088]
Perform steps 3-4 at least once [0022]
Step 5
Anneal at 400-550°C for 1-120 minutes [0091]
Not specified
Step 6
Heat from room temperature (0-40°C) to 400-650°C and hold for 1-120 minutes [0092]
Heat from room temperature to the temperature range for obtaining the (α+ß) phase and hold for 2-120 minutes [0023], wherein this temperature range is preferably 400-650°C [0073]
Step 7
Heat to 700-950°C at a rate of 0.1-20°C/min and hold for 5-480 minutes [0093]
Heat to the temperature range for obtaining ß single phase at 0.1-20°C/min and hold for 5-480 minutes [0023] wherein this temperature range is preferably 700-950°C [0073]
Step 8
Cool at 0.1-20°C/min to 400-650°C and hold for 2-480 minutes [0094]
Cool at 0.1-20°C/min to the temperature range for obtaining the (α+ß) phase and hold for 2-480 minutes [0023]
Step 9
Heat to 700-950°C at a rate of 0.1-20°C/min and hold for 5-480 minutes [0093]
Heat to the temperature range for obtaining ß single phase at 0.1-20°C/min and hold for 5-480 minutes [0023]
 
Repeat Steps 8-9 as many times as desired [0096]
Repeat steps 8-9 at least twice [0024]
Step 10
Quench at 30°C/second or faster
Rapidly cool [0023] at 30°C/second or faster [0090]
Optional Step 11
Heat to 80-300°C for 5-120 minutes [0098-0099]
Optionally aging at 70-300°C for 5-120 minutes [0027]


Table 2

Instant application, mass%
Fujii, mass% [0020]
Al
8.6-12.6 (claim 4)
3.0-10.0
Mn
2.9-8.9 (claim 4)
5.0-20.0
Ni
3.2-10.0 (claim 4)
0.000-3.000*
Co
0.001-2.000 (claim 8)*
0.000-2.000*
Fe
0.001-3.000 (claim 8)*
0.000-3.000*
Ti
0.001-2.000 (claim 8)*
0.000-2.000*
V
0.001-1.000 (claim 8)*
0.000-1.000*
Nb
0.001-1.000 (claim 8)*
0.000-1.000*
Ta
0.001-1.000 (claim 8)*
Not specified
Zr
0.001-1.000 (claim 8)*
0.000-1.000*
Cr
0.001-2.000 (claim 8)*
0.000-2.000*
Mo
0.001-1.000 (claim 8)*
0.000-1.000*
W
0.001-1.000 (claim 8)*
0.000-1.000*
Si
0.001-2.000 (claim 8)*
0.000-2.000*
C
0.001-0.500 (claim 8)*
0.000-0.500*
Misch metal
0.001-5.000 (claim 8)*
0.000-5.000*
Cu and inevitable impurities
Balance  (claim 4)
Balance

*total of 0.001-10.000 of at least one of these components
*total of 0.001-10.000 of at least one of these components


Regarding claim 2, as discussed above a matrix having an ordered L21-type crystal structure would naturally flow from the alloy of Fujii modified by Sugimoto because Fujii modified by Sugimoto and the instant application disclose overlapping processing steps and alloy composition.  See MPEP 2145 and 2144.05(I).
Regarding claim 3, as discussed above Fujii and Sugimoto disclose that the alloys are shape memory alloys.
Regarding claim 4, as discussed above Fujii discloses an aluminum and manganese content that overlaps with the instant claim and it would be obvious to one of ordinary skill in the art to modify the alloy of Fujii to use a content of nickel that overlaps with the instant claim.  The examiner notes that the overlap of the composition of the instant claim and that of the Fujii modified by Sugimoto is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 5:
As discussed above, Fujii modified by Sugimoto discloses working, which would require working in a direction, and further any shape meets the limitation of “substantially circular or substantially polygonal”
The examiner notes that second paragraph of claim 5 merely defines a semi-circumferential surface.
The examiner submits that an overlapping crystal boundary existence frequency would naturally flow from the alloy of Fujii modified by Sugimoto because Fujii modified by Sugimoto and the instant application disclose overlapping processing steps and alloy composition.  See MPEP 2145 and 2144.05(I).
Regarding claim 6, the examiner notes that “wherein a residual strain of the alloy material after loading and unloading of a stress” is a conditional statement (similar to if-then statements, e.g. if loading and unloading of 5% strain is applied to the alloy 1000 times, then the instantly claimed properties would result).  In other words, the contingent limitation recited in claim 6 merely requires the alloy to have a structure capable of performing the function should the condition occur (i.e. a residual strain of 2% or less if loading and unloading of 5% strain is applied to the alloy 1000 times).  See MPEP 2111.04.  The examiner submits that an overlapping residual stress from the contingent processing steps of claim 6 would naturally flow from the alloy of Fujii modified by Sugimoto because Fujii modified by Sugimoto and the instant application disclose overlapping processing steps and alloy composition.  See MPEP 2145 and 2144.05(I).
Regarding claim 7, the examiner notes that “wherein when loading and unloading of a stress applying 3% strain to the alloy material is repeated, a number of times the loading and unloading is repeated until the alloy material is fractured is equal to or greater than 1000” is a conditional statement (similar to if-then statements, e.g. if loading and unloading of 3% strain is applied to the alloy 1000 times, then the instantly claimed properties would result).  In other words, the contingent limitation recited in claim 7 merely requires the alloy to have a structure capable of performing the function should the condition occur (i.e. capable of undergoing loading and unloading 3% strain 1000 or more times before fracture).  See MPEP 2111.04.  The examiner submits that an overlapping number of loading and unloading cycles before fracture from the contingent processing steps of claim 7 would naturally flow from the alloy of Fujii modified by Sugimoto because Fujii modified by Sugimoto and the instant application disclose overlapping processing steps and alloy composition.  See MPEP 2145 and 2144.05(I).
Regarding claim 8, as discussed above in Table 2, Fujii modified by Sugimoto discloses optional elements that overlap with the instantly claimed elements.  Alternatively, Sugimoto teaches the addition of 0.1-5 weight% titanium for suppressing grain growth [Column 2 lines 60-65, Sugimoto] which improves the workability [Column 1 lines 47-55, Sugimoto], and so it would have been obvious to one of ordinary skill to modify the alloy of Fujii to contain 0.1-5 weight% titanium to increase workability as taught by Sugimoto.  The examiner notes that the overlap of the composition of the instant claim and that of the Fujii modified by Sugimoto is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734